^m^m>mmm«^^m^¥^m^^^»^m^mm.




Order issued March 11, 1998




                                                  In The

                                         ©surf of Appeals
                          mtttj Btstrtrt at Q^xas at lallas
                                            No. 05-96-00631-CV



  PRESTON OAKS CROSSING CONDOMINIUM ASSOCIATION, INC., Appellant




              PRESTON OAKS CROSSING JOINT VENTURE,, Appellee



                                                 ORDER


       Appellees Preston Oaks Crossing Joint Venture's, Dondi Residential Properties,
Inc.'s, Dondi Development Corporation's and Dondi Group, Inc.'s December 29, 1997

motion for leave to file a letter brief is GRANTED and the letter brief is considered filed

as of that date.




                                                           ED KINKEADE
                                                           JUSTICE